                                  IN THE UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF ARKANSAS
                                          HOT SPRINGS DIVISION

GARY MAX CHAMBERS                                                                                        PLAINTIFF

v.                                                Civil No. 6:18-cv-6091

JASON WATSON, Sheriff, Clark County, Arkansas;
DERRICK BARNES, Administrator, Clark County
Detention Facility; ROBERT JONES, Deputy Sheriff,
Clark County; OFFICER CHASE KERSEY; OFFICER
K. LOVE, Clark County Detention Facility; DEPUTY
NICK FUNDERBURK; DEPUTY PERRY; DEPUTY
ANDERW SAMUELS; DEPUTY NATE MORRISON;
and TOMMY WALDRON, Amity Police Department                                                           DEFENDANTS

                                                          ORDER

         Before the Court is the Report and Recommendation filed February 3, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No. 82.

Judge Bryant recommends that the Clark County Defendants’ 1 Motion for Summary Judgment (ECF

No. 43) be granted in part and denied in part. Judge Bryant further recommends that Separate Defendant

Tommy Waldron’s Motion for Summary Judgment (ECF No. 47) be granted in part and denied in part.

No party has filed objections to the Report and Recommendation, and the time to object has passed. See

28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation as it relates to

the merits of Plaintiff’s claims.2

         Accordingly, the Clark County Defendants’ Motion for Summary Judgement (ECF No. 43)

is GRANTED IN PART and DENIED IN PART as follows:

     •   the motion is denied as to the issue of exhaustion of administrative remedies;


1
   The Clark County Defendants are identified as follows: Sheriff Jason Watson, Derrick Barnes, Chief Deputy Nick
Funderburk, Robert Jones, Chase Kersey, Office K. Love, Nate Morrison, Deputy Andrew Samuels, and Deputy Perry.
2
  The Court does not adopt Judge Bryant’s specific finding that “[the Clark County] Defendants have failed to establish that
they are entitled to the affirmative defense of exhaustion of administrative remedies.” ECF No. 82, p. 18. Instead, the Court
finds that material questions of fact remain as to whether prison officials failed to provide Plaintiff with a grievance form, so
as to render his administrative remedies unavailable under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a). For this
reason, the Court finds that the Clark County Defendants’ Motion for Summary Judgment (ECF No. 43) should be denied as
it relates to the issue of exhaustion.
   •   the motion is granted as to Plaintiff’s individual capacity claims against Sheriff Jason Watson

       and Derrick Barnes, and these claims are DISMISSED WITH PREJUDICE;

   •   the motion is granted as to Plaintiff’s individual capacity claim against Robert Jones with respect

       to the book-in incident as set forth in claim three of the Amended Complaint, and these claims

       are DISMISSED WITH PREJUDICE;

   •   the motion is granted as to all official capacity claims against the Clark County Defendants, and

       these claims are DISMISSED WITH PREJUDICE;

   •   the motion is denied as to Plaintiff’s individual capacity claims against Robert Jones, Nick

       Funderburk, Chase Kersey, Officer K. Love, Andrew Samuels, Nate Morrison, and Deputy Perry

       with respect to the night incident as set forth in claim one of the Amended Complaint.

Further, Separate Defendant Tommy Waldron’s Motion for Summary Judgment (ECF No. 47) is

GRANTED IN PART and DENIED IN PART as follows:

   •   the motion is denied as to Plaintiff’s individual capacity claims against Waldron; and

   •   the motion is granted as to Plaintiff’s official capacity claims against Waldron, and these claims

       are DISMISSED WITH PREJUDICE.

The following claims remain for trial:

   •   Plaintiff’s individual capacity claims against Robert Jones, Nick Funderburk, Chase Kersey,

       Officer K. Love, Andrew Samuels, Nate Morrison, and Deputy Perry with respect to the night

       incident as set forth in claim one of the Amended Complaint; and

   •   Plaintiff’s individual capacity claims against Separate Defendant Tommy Waldron as set forth

       in claim two of the Amended Complaint.

       IT IS SO ORDERED, this 4th day of March, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge

                                                    2
